Name: Commission Regulation (EEC) No 1352/84 of 16 May 1984 opening an invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 / 14 Official Journal of the European Communities 17 . 5 . 84 COMMISSION REGULATION (EEC) No 1352/84 of 16 May 1984 opening an invitation to tender for the sale of olive oil held by the Greek inter ­ vention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 101 /84 (2), and in particular Article 12 (4) thereof, Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Greek intervention agency has since the 1980/81 marketing year, bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 2041 /83 (*), laid down the conditions for the sale by tender of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Article 2 The invitation to tender shall be published on 18 May 1984. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the head office of Ydagep, 5 Achamon Street, Athens, Greece . A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The tenders must reach Ydagep, 5 Acharnon Street, Athens, Greece, not later than 2 p.m . (local time) on 25 May 1984. Article 4 Not later than three days after the expiry of the time limit laid down for the submission of tenders, Ydagep shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 5 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . Article 6 The olive oil shall be sold by Ydegep not later than 7 June 1984. Article 7 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Dr 746 per 100 kilograms . Article 8 The storage charge referred to in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Dr 200 per 100 kilo ­ grams . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency 'Ypiresia Diachiriseos Agoron Georgikon Proionton' hereinafter referred to as 'Ydagep', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale on the Community market of :  approximately 2 000 tonnes of extra virgin olive oil ,  approximately 3 000 tonnes of fine virgin olive oil ,  approximately 2 000 tonnes of ordinary virgin olive oil . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 113 , 28 . 4. 1984, p. 7 . (3) OJ No L 331 , 28 . 11 . 1978 , p . 13 . (4) OJ No L 348, 30 . 12. 1977, p. 46 . O OJ No L 200 , 23 . 7 . 1983, p. 25 . 17 . 5 . 84 Official Journal of the European Communities No L 131 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1984. For the Commission Poul DALSAGER Member of the Commission